Order entered May 27, 2022




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-22-00341-CV

                    IN THE INTEREST OF A.C., A CHILD

                On Appeal from the County Court At Law No. 1
                           Kaufman County, Texas
                     Trial Court Cause No. 107543-CC

                                      ORDER

      Mother’s brief in this parental termination case is overdue. Because parental

termination cases must be determined expeditiously, we ORDER Mother’s court-

appointed counsel, Casey T. Boyd, to file the brief no later than June 10, 2022. We

caution that failure to comply may result in an order for the trial court to conduct a

hearing to determine why the brief has not been filed and to take such measures as

may be necessary to ensure effective representation, including appointment of new

counsel.


                                              /s/   ERIN A. NOWELL
                                                    JUSTICE